Citation Nr: 1643952	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  16-06 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to May 1994.  He received the Army Commendation Medal.
This matter comes before the Board of Veterans' Appeals (Board) from an August 2015 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in New Orleans, Louisiana.  In that decision, the RO denied entitlement to a TDIU.

In September 2016, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

As a final preliminary matter, the RO denied entitlement to service connection for bilateral hearing loss, entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and unspecified depressive disorder, and entitlement to a temporary total (100 percent) rating for PTSD and unspecified depressive disorder on the basis of hospitalization over 21 days for any period prior to June 16, 2015 by way of rating decisions dated in August and December 2015.  The Veteran submitted a timely notice of disagreement with these decisions, a statement of the case was issued in August 2016, and the Veteran submitted a substantive appeal (VA Form 9) in September 2016.  Nevertheless, these issues have not yet been certified to the Board for appellate review (via a "Certification of Appeal" form (VA Form 8)).  Hence, the service connection, increased rating, and temporary total issues listed in the August 2016 statement of the case are not yet before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a September 2016 statement, the Veteran's representative requested a Board hearing before a Veterans Law Judge at the RO by way of videoconference.  The Veteran has a right to a hearing, but one has not yet been scheduled.  See 38 C.F.R. § 20.700 (a), (e) (2015).  There is no evidence in the record that this hearing request has been withdrawn.  A remand is therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO by way of videoconference.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




